DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-9, 11, 13-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13, and 20 of U.S. Patent No. 10,638,354 (herein called “the ’354 Patent”) in view of Wang et al (US 2017/0111878). 

Regarding claim 1: claim 1 of the ’354 Patent discloses a communication apparatus comprising: 
a memory configured to store instructions (see 32:38); and 
a processor configured to execute the instructions to (see 32:39): 
allocate the traffic to a physical node or a virtual node including a network function of the physical node (see 32:40-48); and 
forward the traffic to one of the physical node and the virtual node, 10based on a result of the allocation (see 32:49-51). 
The ’354 Patent does not explicitly disclose the limitations: identify a user of traffic received and that the traffic is allocated according to a service contract of the user.  However, this is known in the art.  Consider Wang, for example, which discloses a similar system including the limitations identify a user of traffic received (disclosed throughout; see [0097], for example, which indicates that the network element selection entity acquires an identity of the user when it receives at least the IMSI as part of the registration procedure) and that the traffic is allocated according to a service contract of the user (disclosed throughout; see [0097], for example, which indicates that the network element selection entity determines the subscription information (service contract) of the UE during the attach bearer process; further, as indicated throughout, the user information (including the subscription information) is used to select a serving candidate MMNE, which includes at least an MME and an SGSN (see [0044] and [0045]); further, as indicated in [0043], the MMNE is selected from a pool that includes both traditional/physical nodes (such as an MME, an SGW, a PGW, etc.) and virtual nodes (such as a vMME, a vSGW, a vPGW, etc.)).  It would have been obvious to one of ordinary skill in the art to modify claim 1 of the ’354 Patent such that the claimed “service level set in correspondence with information relating to the traffic” is based on identifying a user and a corresponding service contract of the user.  The rationale for doing so would have been to enable different users to subscribe to receive a particular service level.  

Regarding claim 7: claim 13 of the ’354 Patent, when combined with Wang in a manner similar to that described above for claim 1 would have rendered claim 7 of the present application obvious.  Therefore, claim 7 is similarly rejected under obviousness-type double patenting.  

Regarding claim 13: claim 20 of the ’354 Patent, when combined with Wang in a manner similar to that described above for claim 1 would have rendered claim 13 of the present application obvious.  Therefore, claim 13 is similarly rejected under obviousness-type double patenting.  

Regarding claims 2, 8, and 14: claim 9 of the ’354 Patent discloses the limitations and thus the claims are similarly rejected under obviousness-type double patenting.  (Parent claims 7 and 13 are rendered obvious in view of claim 1 and Wang in a manner similar to the rejections above; that is, the method of claim 7 and the non-transitory computer readable medium of claim 13 are rendered obvious by the communication apparatus of claim 1 of the ’354 Patent).  

Regarding claims 3, 9, and 15: claims 1, 13, and 20 of the ’354 Patent disclose the limitations and thus the claims are similarly rejected under obviousness-type double patenting.  

Regarding claims 5, 11, and 17: claims 1, 13, and 20 of the ’354 Patent disclose the limitations and thus the claims are similarly rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 10, and 16: the claim is indefinite because it is not clear what the terms “high function type”, “medium function type”, and “low function type” modify.  That is, it is unclear what is “selected from” these three types.  The claim must be amended to clarify the intended scope.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2017/0111878).

Regarding claim 1: Wang discloses a communication apparatus comprising: 
a memory configured to store instructions (see [0161], for example); and 
a processor configured to execute the instructions to (see processing unit 202 and [0064] and [0161], for example): 
5identify a user of traffic received (disclosed throughout; see [0097], for example, which indicates that the network element selection entity acquires an identity of the user when it receives at least the IMSI as part of the registration procedure); 
allocate the traffic to a physical node or a virtual node including a network function of the physical node, according to a service contract of the user (disclosed throughout; see [0097], for example, which indicates that the network element selection entity determines the subscription information (service contract) of the UE during the attach bearer process; further, as indicated throughout, the user information (including the subscription information) is used to select a serving candidate MMNE, which includes at least an MME and an SGSN (see [0044] and [0045]); further, as indicated in [0043], the MMNE is selected from a pool that includes both traditional/physical nodes (such as an MME, an SGW, a PGW, etc.) and virtual nodes (such as a vMME, a vSGW, a vPGW, etc.)); and 
forward the traffic to one of the physical node and the virtual node, 10based on a result of the allocation (disclosed throughout; the selected nodes (from an EPC or a vEPC – that is, the MME/SGW/PGW or vMME/vSGW/vPGW) serve the corresponding user and thus traffic for those users is forwarded to the selected nodes based on a result of the allocation).

Regarding claim 7: Wang discloses a communication method comprising: 
identifying a user of traffic received (disclosed throughout; see [0097], for example, which indicates that the network element selection entity acquires an identity of the user when it receives at least the IMSI as part of the registration procedure); 
5allocating the traffic to a physical node or a virtual node including a network function of the physical node, according to a service contract of the user (disclosed throughout; see [0097], for example, which indicates that the network element selection entity determines the subscription information (service contract) of the UE during the attach bearer process; further, as indicated throughout, the user information (including the subscription information) is used to select a serving candidate MMNE, which includes at least an MME and an SGSN (see [0044] and [0045]); further, as indicated in [0043], the MMNE is selected from a pool that includes both traditional/physical nodes (such as an MME, an SGW, a PGW, etc.) and virtual nodes (such as a vMME, a vSGW, a vPGW, etc.)); and 
forwarding the traffic to one of the physical node and the virtual node, based on a result of the allocation (disclosed throughout; the selected nodes (from an EPC or a vEPC – that is, the MME/SGW/PGW or vMME/vSGW/vPGW) serve the corresponding user and thus traffic for those users is forwarded to the selected nodes based on a result of the allocation).

Regarding claim 13: Wang discloses a non-transitory computer readable medium storing thereon a program causing a computer to execute processing (see [0161], for example) comprising: 
identifying a user of traffic received (disclosed throughout; see [0097], for example, which indicates that the network element selection entity acquires an identity of the user when it receives at least the IMSI as part of the registration procedure); 
5allocating the traffic to a physical node or a virtual node including a network function of the physical node, according to a service contract of the user (disclosed throughout; see [0097], for example, which indicates that the network element selection entity determines the subscription information (service contract) of the UE during the attach bearer process; further, as indicated throughout, the user information (including the subscription information) is used to select a serving candidate MMNE, which includes at least an MME and an SGSN (see [0044] and [0045]); further, as indicated in [0043], the MMNE is selected from a pool that includes both traditional/physical nodes (such as an MME, an SGW, a PGW, etc.) and virtual nodes (such as a vMME, a vSGW, a vPGW, etc.)); and 
forwarding the traffic to one of the physical node and the virtual node, based on a result of the allocation (disclosed throughout; the selected nodes (from an EPC or a vEPC – that is, the MME/SGW/PGW or vMME/vSGW/vPGW) serve the corresponding user and thus traffic for those users is forwarded to the selected nodes based on a result of the allocation).

Regarding claims 2, 8, and 14: Wang discloses the limitations: allocating the traffic to the virtual node, according to the service contract of the user and a performance level of the virtual node 15in case the processor allocates traffic to the virtual node (disclosed throughout; the selection of a virtual node, in the case of multiple virtual nodes is based on the user information (including the subscription information/service contract) and a priority of the MMNE (see [0103], for example); this priority is based on a performance (loading status) of the MMNE).

Regarding claims 3, 9, and 15: Wang discloses the limitations: allocating the traffic to the physical node or the virtual node, according to a service level of the service contract of the user (disclosed throughout; as indicated throughout, the user information (including the subscription information) is used to select a serving candidate MMNE, which includes at least an MME and an SGSN (see [0044] and [0045]); see also [0114], which indicates that the correspondence between the subscription information and the candidate serving MMNE is used to determine the selected MMNE; further, as indicated in [0041] and [0100], part of the selection process involves determining if a UE requires a specific service and whether the MMNE provides that specific service; thus, the service level of the service contract (one level being a UE that requires a specific service and another level being a UE that does not require the specific service, for example) is used to select the physical node or the virtual node).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2017/0111878) in view of Li et al (US 2011/0179186).

Regarding claims 4, 10, and 16: Wang discloses the limitations of parent claims 2, 8, and 14, as indicated above.  Wang does not explicitly disclose the limitations of claims 4, 10, and 16 of allocating the traffic to the virtual node selected from high function type, medium function type and low function type, according to the service contract of the user.  However, Li discloses that subscription information can include a high level/function type, a medium level/function type and a low level/function type (see [0033], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang such that the subscription information/service contract includes high, medium, and low function types and thus to allocate traffic selected from one of these types according to the service contract/subscription information.  The rationale for doing so would have been to enable a wide range of subscriptions that include VIP users as well as those paying low or no fees as suggested by Li.

Allowable Subject Matter
Claims 5-6, 11-12, and 17-18 would be allowable if rewritten to overcome the rejections under non-statutory, obviousness-type double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2016/0072823 to Faccin et al discloses using multiple credentials for access and traffic differentiation.
U.S. Patent Application Publication 2015/0382242 to Sunavala et al discloses a method for intelligent mobile function distribution.
U.S. Patent Application Publication 2015/0124622 to Kovvali et al discloses a load balancer for RAN-analytics deployments in multi-chassis, cloud and virtual server environments.
U.S. Patent Application Publication 2012/0014332 to Smith et al discloses a method for dynamic spectrum arbitrage.
U.S. Patent Application Publication 2017/0332278 to Fujinami discloses a similar system which utilizes legacy network operators and virtual network operators to manage the traffic load of both non-MTC and MTC devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 29, 2022